
	

116 HR 3691 : TSA Reaching Across Nationalities, Societies, and Languages to Advance Traveler Education Act
U.S. House of Representatives
2019-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 3691
		IN THE SENATE OF THE UNITED STATES
		October 15, 2019Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To require the TSA to develop a plan to ensure that TSA material disseminated in major airports can
			 be better understood by more people accessing such airports, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the TSA Reaching Across Nationalities, Societies, and Languages to Advance Traveler Education Act or the TRANSLATE Act. 2.Plan (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration (TSA) shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a plan to ensure that TSA material disseminated in major airports can be better understood by more people accessing such airports.
 (b)ContentsThe plan required under subsection (a) shall include the following: (1)An identification of the most common languages other than English that are the primary languages of individuals that travel through or work in each major airport.
 (2)A plan to improve— (A)TSA materials to communicate information in languages identified pursuant to paragraph (1); and
 (B)the communication of TSA material to individuals with vision or hearing impairments or other possible barriers to understanding such material.
 (c)ConsiderationsIn developing the plan required under subsection (a), the Administrator of the TSA, acting through the Office of Civil Rights and Liberties, Ombudsman and Traveler Engagement of the TSA, shall take into consideration data regarding the following:
 (1)International enplanement. (2)Local populations surrounding major airports.
 (d)ImplementationNot later than 180 days after the submission of the plan required under subsection (a), the Administrator of the TSA shall implement such plan.
 (e)GAO reviewNot later than 1 year after the implementation pursuant to subsection (d) of the plan required under subsection (a), the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a review of such implementation.
 (f)DefinitionsIn this section: (1)AirportThe term airport has the meaning given such term in section 40102 of title 49, United States Code.
 (2)Major airportsThe term major airports means Category X and Category I airports. (3)TSA materialThe term TSA material means signs, videos, audio messages, websites, press releases, social media postings, and other communications published and disseminated by the Administrator of the TSA in Category X and Category I airports.
				
	Passed the House of Representatives September 26, 2019.Cheryl L. Johnson,Clerk
